Citation Nr: 1802027	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and/or diesel fuels, and to include as secondary to service-connected pulmonary eosinophilia with chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer at a RO hearing in September 2011.  A transcript of this hearing is of record.

There are multiple appeals currently before the Board that arose at different times. As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to service connection for a skin disability will be addressed in this decision.  The issues of entitlement to service connection for sleep apnea and entitlement to a higher evaluation for pulmonary eosinophilia with COPD are addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for his skin disability.  He contends that his skin disability developed as a result of his in-service exposure to herbicides while serving in the Republic of Vietnam.  Alternatively, he asserts that his skin disability developed as a result of his exposure to diesel fuel in connection with his in-service duties as a Wheeled Vehicle Mechanic.  

Additionally, according to a September 2011 VA dermatology clinic visit, the VA dermatologist diagnosed the Veteran with tinea cruris, petechia and ecchymosis.  The VA dermatologist suggested that the Veteran's petechia and ecchymosis were due to the sunshine "and also somehow related to taking Decadron," which is medication used to treat his service-connected pulmonary eosinophilia with COPD.  As the evidence suggests that medication used to treat the Veteran's service-connected pulmonary eosinophilia with COPD may be related to his currently diagnosed skin disability, a remand is required to provide a VA examination to determine its etiology.  Furthermore, on remand, an opinion should be obtained addressing whether any of the Veteran's skin disabilities are etiologically related to his in-service exposure to herbicides and/or diesel fuel.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his skin disability that are not currently of record.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA examination for his skin disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  For each diagnosed skin disability, is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected pulmonary eosinophilia with COPD?  

b.  For each diagnosed skin disability, is it at least as likely as not (50 percent probability or greater) that the Veteran's skin disability had its onset during active duty service, or is otherwise etiologically related to service, to include exposure to herbicides and/or diesel fuels?  

In providing the above opinions, the examiner should note that the Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam.  The examiner should also note that during the pendency of his appeal, the Veteran has been diagnosed with psoriasis, tinea cruris, petechia, and ecchymosis, which should also be addressed when providing the above opinions.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


